Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20092101F
Release Date: 5/22/2009
CC:LM:F:HAR:JFLong
POSTF-152732-08
UILC:

845.00-00

date:

February 04, 2009

to:

from:

subject:

---------------------Supervisory Internal Revenue Agent
LMSB
---------------------------------------Joseph F. Long
Associate Industry Counsel Property and Casualty Insurance
(Large & Mid-Size Business)
Associate Area Counsel (Hartford)

-----------------------------------This is in response to your request for our advice concerning I.R.C. § 845(b).

LEGEND
COMPANY A = -----------------------COMPANY B = -------------------------COMPANY C = -------------------------------------------COMPANY D = -----------------------------------COMPANY E = ------------------------------------------------------------COMPANY F = ------------------------------------------------STATE Z = ----------------

POSTF-152732-08

2

COUNTRY Y = -----------YEAR 1 = ------YEAR 2 = ------YEAR 3 = ------YEAR 4 = ------YEAR 5 = ------YEAR 6 = ------YEAR 7 = ------YEAR 8 = ------AMOUNT M = -------------AMOUNT N = ---------------AMOUNT O = --------------AMOUNT P = -----------------AMOUNT Q = ------------AMOUNT R = --------------------AMOUNT S = --------------------AMOUNT T = ----------------AMOUNT U = ----------------AMOUNT V = ----------------DATE 1 = -------------------------DATE 2 = ---------------------ISSUE
Whether the reinsurance transaction between ----------------------------------------------------------------------------------------------------------------------------- should be disallowed
pursuant to I.R.C. § 845(b)?

POSTF-152732-08

3

FACTS
COMPANY A owns one hundred percent of COMPANY B, a holding company.
COMPANY B in turn owns one hundred percent of COMPANIES C and D. COMPANY
C owns one hundred percent of COMPANY E while COMAPNY D owns one hundred
percent of COMPANY F. (See Exhibit 1 for an organizational chart). As the bard1 said,
the world is a stage, and in this drama COMPANIES E and F are the primary players.
COMPANY E is ------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------COMPANY E is domiciled in the STATE of Z. It is licensed to do business in all 50
states. COMPANY F is domiciled offshore in COUNTRY Y. COMPANY F is a
COUNTRY Y insurance company. Although COMPANY F is an offshore insurance
company it has made an election under I.R.C. § 953(d) to be treated as a domestic
corporation. As a result of making this election COMPANY F must treat any loss as a
dual consolidated loss under I.R.C. § 1503(d). Therefore, COMPANY F’s losses may
not be used to reduce the taxable income of any other member of Company A’s
affiliated group for any tax year.
COMPANY F’s only insurance business since year 1 has been insuring -------------------------------------------------------------------------------------------------------------------------------------------------------------------------- In YEAR 1 COMPANY F reported a profit, but since
that time this line of business has been unprofitable. In YEARS 2,3,4,5 and 6
COMPANY F averaged losses of approximately AMOUNT M per year. By YEAR 6
COMPANY F had built up net operating losses (NOLs) of some AMOUNT N. (See,
Exhibit 2). By letter dated DATE 1 COMPANY E wrote to the Insurance Department in
STATE Z to request permission to reinsure with COMPANY F a highly profitable block
of business --------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------- Although
the letter was written toward the end of YEAR 6, it requested that the reinsurance be
effective retroactively back to DATE 2, at the beginning of Year 6. (See, Exhibit 3,
COMPANY A’s letter to STATE Z’s insurance department dated DATE 1). As a result of
the reinsurance transaction with COMPANY E, COMPANY F’s fortunes changed
considerably for YEARs 7 and 8. Instead of reporting losses as it had for the previous
five years, COMPANY F reported taxable income (offset completely by carryforward
NOLs) of AMOUNT O and AMOUNT P. (See. Exhibit 2).
There are many legitimate business reasons for entering into a reinsurance
transaction including: (1) increasing underwriting capacity; (2) achieving economies of
scale in managing risk; (3) obtaining surplus relief: (4) reducing exposure from one
catastrophic event; (5) functioning as a business acquisition technique by allowing the
reinsuring to acquire a block of business in a new line of business; and, (6) allowing the
ceding company to divest itself of a line of business.2 COMPANY A contends that the
1

Shakespeare, As You like It. “All the world’s a stage; And all the men and women
merely players… .”
2

See, Barry R. Ostrager and Mary Kay Vyskocil, “Modern Reinsurance Law and

POSTF-152732-08

4

reinsurance transaction between COMPANIES E and F was entered into for legitimate
business reasons, and was not motivated by tax considerations. More specifically it
contends that ------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------ COMPANY A contends this transaction resulted in greater capital
efficiency. The Service questions whether this reinsurance transaction would have
been entered into absent the rapidly escalating NOLs for COMPANY F. The Service
recognizes that this reinsurance transaction provided surplus relief in the amount of
AMOUNT Q. However, since Company E had surplus in the amounts of AMOUNT R
and AMOUNT S for YEARS 7 and 8 without the reinsurance transaction at issue, the
Service does not believe that surplus relief was urgently needed, or a primary motive for
the transaction. Although the motivations for entering into the transaction can be
argued about, it is crystal clear that if this reinsurance transaction was not entered into
COMPANY F’s net operating loss would have increased by AMOUNT T by the end of
YEAR 8. In addition, if the reinsurance transaction was not entered into COMPANY E
would have paid tax on an additional AMOUNT U and AMOUNT V for YEARs 7 and 8,
respectively. (See Exhibit 4).
ANALYSIS
Section 845 became part of the Code, and has remained substantially
unchanged for nearly a quarter of a century. One might expect that regulation, ruling, or
case law would have added significant flesh to the statutory skeleton by now, but alas
one would be disappointed. There are no regulations, no revenue rulings, and only one
significant case, Trans City Life Ins. v. Commissioner, 106 T.C. 274 (1996), nonacq.,
1997-2 C.B. 1 and recommendation regarding acquiescence, AOD-1997-11, 1997 WL
695853 (I.R.S. AOD 1997).
Section 845(b) of the Code provides that if the Secretary determines that any
reinsurance contract has a significant tax avoidance effect on any party to such
contract, the Secretary may make proper adjustments with respect to the party to
eliminate the tax avoidance effect, including treating the contract as terminated on
December 31 of each year and reinstated on January 1 of the next year.
Section 845 of the Code was enacted as part of the comprehensive revision of
the life insurance company tax provisions made by the Tax Reform Act of 1984 (1984
Act). Under a prior law provision, the Secretary had authority to allocate or
recharacterize items relating to a reinsurance contract between related persons (as
defined in section 1239(b) of the Code) if it determined that such action was necessary
to reflect the proper source and character of taxable income of the parties (including any
Practice”, § 1.02, Glasser Legal Works, (2000); Donald A. McIsaac and David F.
Babbel, "The World Bank Primer on Reinsurance", Policy Research Working Paper,
1512, The World Bank (1995); Joseph Sieverling and Scott Williamson, "The U.S.
Reinsurance Market", in Reinsurance: Fundamentals and New Challenges (ed. Ruth
Gastel), Insurance Information Institute (2004) 126).

POSTF-152732-08

5

item used in determining taxable investment income and gain from operations). See
former section 818(g) of the Code, added by section 258(a) of the Tax Equity and Fiscal
Responsibility Act of 1982, Pub.L. 97-248 (September 3, 1982) (effective for
reinsurance agreements entered into after September 3, 1982). See also 1 S.Rept. No.
494, 97th Cong.2d Sess. 337 (1982); H.R.Conf.Rept. No. 760, 97th Cong.2d Sess. 64142 (1982), 1982-2 C.B. 682-83 (Conference follows Senate amendment). Section 845
expanded the authority of the Secretary to make adjustments in reinsurance
transactions by adopting an expanded definition of the term “related persons” and
adding a provision covering agreements between unrelated parties.
The Conference Report accompanying enactment of this provision,
H.R.Conf.Rep. No. 861, 98th Cong., 1st Sess. 1061 (1984), 1984-3 C.B. (Vol. 2) 315,
(“Conference Report”) states that the operative standards for the exercise of the
Secretary's adjustment authority under the related party rules of section 845(a) or the
unrelated party rules of section 845(b) are objective tests of (1) whether adjustments
are necessary to more properly reflect income, or (2) whether the reinsurance
transaction has a significant tax avoidance effect. The Conference Report at 1062 also
states that any transaction within the scope of the unrelated party rule (that is, any
transaction with a significant tax avoidance effect) is within the scope of the related
party rule but that transactions outside the unrelated party rule (that is, transactions
without significant tax avoidance effect) may be subject to adjustment under the related
party rule. 1984-3 C.B. (Vol. 2) 316.
The Conference Report further states that, for purposes of determining whether
adjustments may be made in a reinsurance agreement, the motivation of the parties to
the agreement is wholly irrelevant, viz., the fact that a transaction has a business
purpose or was not entered into with tax avoidance or evasion as a principal purpose or
is entered into at arm's length does not foreclose the Secretary making an adjustment in
a reinsurance transaction. 1984-3 C.B. (Vol. 2) 316.
The Conference Report at 1063 refers to certain situations in which a tax
avoidance effect may arise as well as to situations in which a tax avoidance effect will
be considered “significant.”
[W]hether a reinsurance contract has a tax avoidance effect with respect to any
party should be determined by reference to the effect (with respect to one or both
parties) in the current year or any other year, after taking into account the time value of
money. A tax avoidance effect may arise, for example, when the reinsurance contract
artificially reduces a company's equity, changes the source or character of any item,
defers taxation of income items, eliminates the “SRLY3 taint” of a previous net operating
loss, artificially transfers tax benefits between taxpayers in different brackets, or
effectively extends a carryover period. A tax avoidance effect is significant if the
3

In general, the taxable income of a consolidated group is determined by aggregating the income and
losses of each member of the group. However, in certain situations the separate return limitation year
(SRLY) rules limit the use of the losses by other members of the consolidated group.

POSTF-152732-08

6

transaction is designed so that the tax benefits enjoyed by one or both parties to the
contract are disproportionate to the risk transferred between the parties. There is no
significant tax avoidance effect for a reinsurer, however, merely because a tax reduction
arises from a loss on the reinsurance contract for a particular year, if the loss
experienced was not greater than if the reinsurer had written the allocable portion of the
reinsured business directly.
1984-3 C.B. (Vol. 2) 316-17.
The Conference Report at 1063 states that in determining whether a reinsurance
agreement between unrelated parties has a significant tax avoidance effect with respect
to one or both parties, the Secretary should examine the economic substance of the
transaction. The Report then refers to a number of factors that may be considered by
the Secretary in determining whether a reinsurance agreement between unrelated
parties has a significant tax avoidance effect, while noting that none of these factors
alone will be determinative. These factors, described at pages 1063-64 of the
Conference Report, include (i) the duration or age of the business reinsured; (ii) the
character of the business reinsured; (iii) the structure for determining the potential
profits of each of the parties and any experience rating formula; (iv) the duration of the
reinsurance agreement between the parties; (v) the parties' rights to terminate the
reinsurance agreement and the consequences of a termination; (vi) the relative tax
positions or tax brackets of the parties; and (vii) the general financial situations of the
parties. 1984-3 C.B. (Vol. 2) 317-18.
Taking into account the factors described above, the Conference Report
describes certain kinds of reinsurance transactions which, pending the issuance of
regulations, generally will not give rise to a significant tax avoidance effect requiring the
exercise of the Secretary's adjustment authority. The Conference Report, at 1064,
describes these “safe harbor” transactions as follows:
First, yearly renewable term reinsurance will not require adjustments to the
parties, to the extent it requires only the payment of a premium for the annual risk and
no sharing of expenses.
Second, coinsurance of annual renewable term life insurance will generally not
require adjustments, because it requires the transfer of an annual risk premium and a
sharing of expenses, but does not involve the transfer of long-term reserves.
Third, a coinsurance contract covering new business of the ceding company and
which allocates expense and income items between the ceding company and the
reinsurer in the same proportion as the allocation of the risk reinsured generally will not
require adjustment by the Treasury. The same will be true with respect to the reinsurer
for the coinsurance contract entered into to cover existing business, if the initial ceding
commission is reasonable in reflecting the proper allocable share of past expenses of
the ceding company and any premium that might be paid by the reinsurer to the ceding
company that reflects anticipated profitability of the reinsured business.

POSTF-152732-08

7

1984-3 C.B. (Vol. 2) 318.
In Trans City Life Ins. v. Commissioner, supra, the Commissioner asserted that a
reinsurance transaction that allowed the taxpayer to claim the small life insurance
company deduction of section 808 had a significant tax avoidance effect under section
845(b). The Tax Court rejected the taxpayer’s argument that the Commissioner could
not assert the authority in section 845(b) in the absence of regulations. This turned out
to be something of a Pyrrhic victory since the court ultimately held that the
Commissioner abused his discretion in determining the reinsurance agreements had a
significant tax avoidance effect. Thus, while Trans City Life Ins. was largely a taxpayer
victory it was not a complete shellacking for the government since it established that
section 845(b) can be enforced in the absence of regulations; and, that the applicable
standard for judicial review is abuse of discretion.
The Code, legislative history, and Trans City Life Ins. all make clear that there
are two rules that empower the Service to make adjustments to reinsurance
transactions to prevent tax avoidance or evasion: (1) the related party rule4 under
section 845(a) that empowers the Service to make any adjustments necessary to
properly reflect the amount, source and character of income; and, (2) the unrelated
party rule under section 845(b), which applies only if the reinsurance transaction has a
“significant tax avoidance effect”, and empowers the Service to make any adjustment
necessary to eliminate the tax avoidance effect. In enacting section 845 Congress
intended that the Service have greater latitude to make adjustments to eliminate tax
avoidance or evasion from related party reinsurance agreements than from reinsurance
agreements involving unrelated parties. Consequently, the standards for making
adjustments in related party reinsurance agreements are lower than those with respect
to agreements involving unrelated parties. In this regard, the Conference Report at
1062 states:
This unrelated party reinsurance rule differs from the general related party
reallocation authority in that before making adjustments under this second rule, the
Secretary must determine that there is a “significant tax avoidance effect” to the
reinsurance agreement as opposed to meeting the lower standard of “necessary to
effect the proper source and character of income.” Any transaction that would be within
the scope of the unrelated party rule but for the fact that the parties are related, would
4

The American Jobs Creation Act of 2004 modified section 845(a) for risks reinsured
after October 22, 2004. The wording changed from, “… if he determines that such
allocation, recharacterization, or adjustment is necessary to reflect the proper source
and character of the taxable income…” to “… if he determines that such allocation,
recharacterization, or adjustment is necessary to reflect the proper amount, source, or
character of the taxable income…”. The legislative history accompanying this change
states that, “No inference is intended that present law does not provide this authority
with respect to reinsurance agreements.” Section 803 of the American Jobs Creation
Act of 2004, Pub. L. No. 108-357.

POSTF-152732-08

8

be within the scope of the related party reinsurance rule. On the other hand, a
transaction which would not give rise to adjustments if entered into by unrelated parties
might result in adjustments as among related parties.
1984-3 C.B. (Vol. 2) at 316.
Turning to the specific question presented here, we note that the conference
reports refer to section 845(b) as the unrelated party rule. However, the specific
wording of the statute does not prohibit its application in a related party transaction.
Section 845(b) applies if the reinsurance agreement has a significant tax avoidance
effect on any party to the agreement. COMPANIES E and F are related parties, and
they entered into a reinsurance transaction which resulted in: (1) COMPANY F having
taxable income available to absorb SRLY5 tainted net operating losses of AMOUNTs O
and P for YEARs 7 and 8; and, (2) COMPANY E to avoid paying tax on additional
AMOUNTs U and V for the YEARs 7 and 8, respectively. The Conference Report at
1063 specifically states that a reinsurance transaction that eliminates the SRLY taint of
a previous net operating loss is a reinsurance transaction with a tax avoidance effect. It
follows that the tax avoidance requirement has been satisfied. The only question is
whether this tax avoidance is significant?
The conference report states that a tax avoidance effect is significant "if the
transaction is designed so that the tax benefits enjoyed by one or both parties to the
contract are disproportionate to the risk transferred between the parties." H. Conf. Rept.
98-861, at 1063; 1984-3 C.B. (Vol. 2) at 317. This test focuses on the economic
substance of the agreement, and the conference report sets forth seven factors that
help determine an agreement's economic substance. These factors are: (1) the duration
or age of the business reinsured; (2) the character of the business reinsured; (3) the
structure for determining the potential profits of each of the parties and any experience
rating; (4) the duration of the reinsurance agreement between the parties; (5) the
parties' right to terminate the reinsurance agreement and the consequences of a
termination; (6) the relative tax positions of the parties; and (7) the general financial
situations of the parties. In addition, the court in Trans City Life Ins. v. Commissioner,
supra, at 303 – 310, analyzed two additional factors: (8) risk transferred versus tax
benefits derived; and, (9) state determinations.
Factors (1) – (5), (7) and (8) are irrelevant, and thus neutral, in analyzing this
specific transaction, in part because the parties are related, and tax avoidance effect is
a given. Factor (6) is the relative tax positions of the parties. This is a factor to be
considered in determining tax avoidance effect because the economic value of income
and deductions depends on the tax bracket of the insurer. Bracket shifting is possible
5

A foreign insurance company (COMPANY F) that elects to be treated as a domestic
corporation, and is treated as a member of an affiliated group, is a duel resident
corporation. Treas. Reg. § 1.1503(d)-1(b)(2)(ii). Under I.R.C. § 953(d)(3) COMPANY
F’s losses are dual consolidated losses for purposes of I.R.C. § 1503(d), without regard
to I.R.C. sec. 1503(d)(2)(B). Therefore, COMPANY F losses are subject to the SRLY
restriction (taint), (i.e., the losses can only offset its own income).

POSTF-152732-08

9

between profit (COMPANY E) and loss (COMPANY F) insurers. This factor clearly
supports the Service. Factor (9) is state determinations. STATE Z did approve the
reinsurance transaction between COMPANIES E and F. This is no surprise since
COMPANIES E and F are related companies within the COMPANY A group. (See
Exhibit 1). STATE Z’s action is in our opinion irrelevant, and thus neutral. The court in
Trans City Life Ins. v. Commissioner, supra, at 303 – 310, analyzed the nine factors to
determine if the transaction had a significant tax avoidance effect. As previously
discussed, the only question here is whether the tax avoidance effect (elimination of
SRLY taint and bracket shifting) is significant. In our opinion the large amount of tax
avoided by this reinsurance transaction makes it significant.
In Trans City Life Ins. v. Commissioner, supra, the taxpayer argued that the
significant tax avoidance effect standard in sec. 845(b), without regulations to explain it,
violated the Due Process Clause of the Fifth Amendment because it did not set forth an
ascertainable standard. The court rejected this argument, therefore, the only arrows6
Company A has left in its quiver are the arguments that: (1) the reinsurance transaction
between COMPANIES E and F had a legitimate non-tax business purposes; and, (2)
the reinsurance contract was arms length. Even if these arguments are accepted as
true, the arrows still miss the mark. The legislative history makes clear that the
motivation of the parties, the business purpose, the fact that the reinsurance transaction
was not entered into with tax avoidance or evasion as a principal purpose, and/or the
fact that it was entered into at arm's length is irrelevant.1984-3 C.B. (Vol. 2) 316. In
order to prevail COMPANY A will have to convince a court that: (1) a transaction
specifically listed in the legislative history as an abuse should be accepted as a
legitimate transaction; and, (2) the Service abused its discretion by making the
adjustment. The adjustment proposed by the Service is not merely appropriate, but
absolutely necessary. Further, absent full concession by COMPANY A, it should be
litigated.
CONCLUSIONS:
The reinsurance transaction between COMPANIES E and F should be
disallowed under § 845(b).
DISCLOSURE STATEMENT:
This writing may contain privileged information. Any unauthorized disclosure of
this writing may undermine our ability to protect the privileged information. If disclosure
is determined to be necessary, please contact this office for our views. This document
should not be used or cited as precedent.

6

The transaction at issue here is not included in the safe harbor provisions set forth in
the legislative history.

POSTF-152732-08

10

If you have any questions please contact Joseph F. Long at (860) 290-4090.
DAVID N. BRODSKY
Associate Area Counsel

By: _____________________________
Joseph F. Long
Associate Industry Counsel Property and Casualty
Insurance
(Large & Mid-Size Business)

